ORDER

PER CURIAM.
Terry Boyd (“Boyd”) appeals from the motion court’s judgment denying his post-conviction motion without an evidentiary hearing. Boyd raises two points on appeal. In his first point, Boyd argues the motion court erred in denying his Rule 29.15 motion because his trial counsel was ineffective for withdrawing his motion for a continuance and proceeding with trial. In his second point, Boyd argues the motion court clearly erred in denying his Rule 29.15 motion without entering findings of fact and conclusions of law on all allegations contained in the amended motion in violation of Rule 29.15(j).
We have reviewed the briefs of the parties and the record on appeal. The motion court’s findings of fact and conclusions of law are not clearly erroneous pursuant to Rules,29.15(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. The judgment is affirmed pursuant to Rule 84.16(b). The parties have been provided with a memorandum for their information only, setting forth the reasons for this order affirming the judgment.